Exhibit 5 LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5335 Wisconsin Avenue, NW, Suite 780 Washington, D.C.20015 ————— Telephone (202) 274-2000 Facsimile (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER (202) 274-2000 May 27, 2010 The Board of Directors Kaiser Federal Financial Group, Inc. 1359 North Grand Avenue Covina, California 91724 Re: Kaiser Federal Financial Group, Inc. Common Stock, Par Value $0.01 Per Share Ladies and Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the offer and sale (the “Offering”) of the shares of common stock, par value $0.01 per share (“Common Stock”) of Kaiser Federal Financial Group, Inc. (the “Company”).We have reviewed the Company’s Articles of Incorporation, Registration Statement on Form S-1 (the “Form S-1”), as well as applicable statutes and regulations governing the Company and the offer and sale of the Common Stock. We are of the opinion that upon the declaration of effectiveness of the Form S-1, the Common Stock, when sold, will be legally issued, fully paid and non-assessable. We hereby consent to our firm being referenced under the caption “Legal Matters” and to the filing of this opinion as an exhibit to the Form S-1. Very truly yours, /s/ Luse Gorman Pomerenk & Schick P.C. Luse Gorman Pomerenk & Schick A Professional Corporation
